          Case 3:20-cv-05309-CRB Document 12 Filed 08/04/20 Page 1 of 8



 1   Kelly M. Dermody (SBN 171716)
     Yaman Salahi (SBN 288752)
 2   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5   kdermody@lchb.com
     ysalahi@lchb.com
 6   jdafa@lchb.com
 7   Eva Paterson (SBN 67081)
     Mona Tawatao (SBN 128779)
 8   Christina Alvernaz (SBN 329768)
     EQUAL JUSTICE SOCIETY
 9   1939 Harrison St., Suite 818
     Oakland, CA 94612
10   Telephone: 415-288-8703
     Facsimile: 510-338-3030
11   epaterson@equaljusticesociety.org
     mtawatao@equaljusticesociety.org
12   calvernaz@equaljusticesociety.org
13   [Additional counsel listed on signature page]
14   Attorneys for Plaintiffs and the Proposed Class
15                                   UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17
     COLIN SCHOLL and LISA STRAWN, on                  Case No. 3:20-cv-5309-CRB
18   behalf of themselves and all others
     similarly situated.                               REQUEST FOR JUDICIAL NOTICE IN
19                                                     SUPPORT OF PLAINTIFFS’ MOTION
                       Plaintiffs,                     FOR (1) PRELIMINARY INJUNCTION; (2)
20                                                     CLASS CERTIFICATION; AND (3)
     v.                                                APPOINTMENT OF CO-LEAD CLASS
21                                                     COUNSEL
     STEVEN MNUCHIN, in his official
22   capacity as the Secretary of the U.S.
     Department of Treasury; CHARLES
23   RETTIG, in his official capacity as U.S.
     Commissioner of Internal Revenue; U.S.
24   DEPARTMENT OF THE TREASURY;
     the U.S. INTERNAL REVENUE
25   SERVICE; and, the UNITED STATES OF
     AMERICA.
26
                       Defendants.
27

28

                                                                PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2014576.3
                                                                                CASE NO: 3:20-CV-5309-CRB
        Case 3:20-cv-05309-CRB Document 12 Filed 08/04/20 Page 2 of 8



 1                      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2               PLEASE TAKE NOTICE that pursuant to Federal Rule of Evidence 201, Plaintiffs

 3   hereby request that the Court take judicial notice of the following documents in support of

 4   Plaintiffs’ Motion for Preliminary Injunction, Class Certification, and Appointment of Co-Lead

 5   Class Counsel, which is filed concurrently. The exhibit references correspond to the exhibits

 6   attached to the Declaration of Yaman Salahi filed herewith:

 7               Exhibit 1:          IRS News Release Entitled “Economic Impact Payments: What
                                     You Need to Know”
 8

 9               Exhibit 2:          IRS Web Page Entitled “Economic Impact Payments”

10               Exhibit 3:          Department of Treasury Press Release Entitled “Treasury, IRS
                                     Announce Delivery of 159 Million Economic Impact Payments”
11
                 Exhibit 4:          IRS Web Page Entitled “Economic Impact Payment Information
12                                   Center”
13
                 Exhibit 5:          Update to IRS Internal Procedure Manual Entitled “entitled
14                                   “Clarified Amended Return Filing and Revised Over the Phone
                                     Interpreter Procedures ”
15
                 Exhibit 6:          Treasury Department’s Inspector General for Tax Administration
16
                                     Report Entitled “Interim Results of the 2020 Filing Season: Effect
17                                   of COVID-19 Shutdown on Tax Processing and Customer Service
                                     Operations and Assessment of Efforts to Implement Legislative
18                                   Provisions.”

19               Exhibit 16:         Department of Labor News Release Regarding Weekly
                                     Unemployment Insurance Claims
20

21               Exhibit 39:         166 Cong. Rec. S2007 (daily ed. Mar. 24, 2020) (statement of Sen.
                                     McConnell)
22
                 Exhibit 40:         166 Cong. Rec. E339 (daily ed. Mar. 31, 2020) (statement of Rep.
23                                   Jayapal)
24
                 Exhibit 41:         166 Cong. Rec. S1929 (daily ed. Mar. 23, 2020) (statement of Sen.
25                                   Lankford)

26               Exhibit 42:         166 Cong. Rec. S1968 (daily ed. Mar. 23, 2020) (statement of Sen.
                                     Rounds)
27

28               Exhibit 43:         IRS News Release Entitled “Act by Wednesday for Chance to Get
                                     Quicker Economic Impact Payment”
                                                                   PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2014576.3                                      -2-                            CASE NO: 3:20-CV-5309-CRB
        Case 3:20-cv-05309-CRB Document 12 Filed 08/04/20 Page 3 of 8



 1               Exhibit 44:   Bureau of Justice Statistics Report Entitled “Prisoners in 2017”
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                             PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2014576.3                                 -3-                           CASE NO: 3:20-CV-5309-CRB
           Case 3:20-cv-05309-CRB Document 12 Filed 08/04/20 Page 4 of 8



 1   I.          INTRODUCTION
 2               Plaintiffs respectfully request that the Court take judicial notice of 13 documents,

 3   including statements made in the Congressional Record, press releases by governmental agencies,

 4   and government reports and websites, attached as exhibits to the concurrently-filed Declaration of

 5   Yaman Salahi. These are publically available documents the authenticity of which cannot

 6   reasonably be disputed.

 7   II.         ARGUMENT
 8               A court may take judicial notice of facts that are “generally known” or capable of accurate

 9   and ready determination by resort to sources whose accuracy cannot be reasonably questioned.”

10   See United States v. Ritchie, 342 F.3d 903, 909 (9th Cir. 2003) (quoting Fed. R. Evid. 201(b)(1)-

11   (2)).

12               Exhibits 39, 40, 41, and 42 are statements contained in the Congressional Record related

13   to passage of the CARES Act. “[C]ourts regularly take judicial notice of congressional records.”

14   Hadley v. Kellogg Sales Co., 243 F. Supp. 3d 1074, 1087 (N.D. Cal. 2017) (granting judicial

15   notice as to congressional records).

16               Exhibits 2 and 4 are IRS webpages explaining how to obtain an EIP check and answering

17   Frequently Asked Questions regarding Economic Impact Payments. Exhibit 5 is an update to the

18   IRS’s internal procedure manual, published on the IRS website. Exhibit 6 is a report by the

19   Treasury Department’s Inspector General for Tax Administration. Exhibit 44 is a report

20   published by the Bureau of Justice Statistics and available on the agency’s website. “Information

21   on government agency websites has often been treated as properly subject to judicial notice.”

22   Paralyzed Veterans of Am. v. McPherson, No. C 06-4670 SBA, 2008 WL 4183981, at *5 (N.D.

23   Cal. Sept. 9, 2008); Daniels-Hall v. Nat’l Educ. Ass'n, 629 F.3d 992, 999 (9th Cir. 2010) (taking

24   judicial notice of information compiled by government entities and made publicly available on

25   their websites); Missud v. Oakland Coliseum Joint Venture, No. 12-02967 JCS, 2013 WL

26   3286193, at *8 (N.D. Cal. June 27, 2013) (taking judicial notice of information appearing on

27   official government websites).

28               Exhibit 3 is a press release from the Department of Treasury announcing the delivery of

                                                                       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2014576.3                                          -4-                            CASE NO: 3:20-CV-5309-CRB
        Case 3:20-cv-05309-CRB Document 12 Filed 08/04/20 Page 5 of 8



 1   EIP checks to millions of Americans. Exhibits 1 and 43 are news releases from the IRS regarding
 2   EIP payments. Exhibit 16 is a news release by the Department of Labor regarding unemployment
 3   claims. Press releases are appropriate subjects of judicial notice. See Gustavson v. Mars, Inc.,
 4   No. 13-CV-04537, 2014 WL 2604774, at *3 n.1 (N.D. Cal. June 10, 2014) (taking judicial notice
 5   of FDA press release on the agency’s website); Save Strawberry Canyon v. Dep't of Energy, No.
 6   C 08-03494 WHA, 2009 WL 2524575, at *1 n.2 (N.D. Cal. Aug. 17, 2009) (taking judicial notice
 7   of government websites and a publically-available University of California press release).
 8               Therefore Exhibits 1, 2, 3, 4, 5, 6, 16, 39, 40, 41, 42, 43, and 44 are appropriate for
 9   judicial notice.
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2014576.3                                           -5-                            CASE NO: 3:20-CV-5309-CRB
        Case 3:20-cv-05309-CRB Document 12 Filed 08/04/20 Page 6 of 8



 1   Dated: August 4, 2020         Respectfully submitted,
 2

 3                                 By: /s/ Yaman Salahi
                                       Yaman Salahi
 4
                                      Kelly M. Dermody (SBN 171716)
 5                                    Yaman Salahi (SBN 288752)
                                      Jallé Dafa (SBN 290637)
 6                                    LIEFF CABRASER HEIMANN
                                           & BERNSTEIN, LLP
 7                                    275 Battery Street, 29th Floor
                                      San Francisco, CA 94111-3339
 8                                    Telephone: 415.956.1000
                                      Facsimile: 415.956.1008
 9                                    kdermody@lchb.com
                                      ysalahi@lchb.com
10                                    jdafa@lchb.com
11                                    Eva Paterson (SBN 67081)
                                      Mona Tawatao (SBN 128779)
12                                    Christina Alvernaz (SBN 329768)
                                      EQUAL JUSTICE SOCIETY
13                                    1939 Harrison St., Suite 818
                                      Oakland, CA 94612
14                                    Telephone: 415-288-8703
                                      Facsimile: 510-338-3030
15                                    epaterson@equaljusticesociety.org
                                      mtawatao@equaljusticesociety.org
16                                    calvernaz@equaljusticesociety.org
17                                    Lisa Holder (SBN 212628)
                                      EQUAL JUSTICE SOCIETY
18                                    P.O. Box 65694
                                      Los Angeles, CA 90065
19                                    Telephone: 323-683-6610
                                      lisaholder@yahoo.com
20
                                      Attorneys for Plaintiffs and the Proposed Class
21

22

23

24

25

26

27

28

                                                        PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2014576.3                            -6-                           CASE NO: 3:20-CV-5309-CRB
        Case 3:20-cv-05309-CRB Document 12 Filed 08/04/20 Page 7 of 8



 1                                        CERTIFICATE OF SERVICE
 2               I am over the age of eighteen years and not a party to the within-entitled action. My
 3   business address is 275 Battery St., 29th Floor, San Francisco, CA 94111. I am readily familiar
 4   with this firm’s practices for collection and processing of mail with the United States Postal
 5   Service. On August 4, 2020, I placed with this firm at the above address for deposit with the
 6   United States Postal Service, for delivery by certified mail, a true and correct copy of this
 7   document and the supporting declarations and exhibits to Defendants, postage fully paid,
 8   addressed as follows:
 9                      Civil Process Clerk
                        United States Attorney’s Office
10
                        Northern District of California
11                      450 Golden Gate Avenue, 11th Floor
                        San Francisco, CA 94102
12
                        The Honorable Steven T. Mnuchin
13                      United States of America
14                      Secretary of the Treasury
                        U.S. Department of the Treasury
15                      1500 Pennsylvania Avenue, NW
                        Washington, DC 20220
16
                        The Honorable Charles P. Rettig, Commissioner
17                      Internal Revenue Service
                        1111 Constitution Avenue, NW
18
                        Washington, DC 20224
19
                        U.S. Department of the Treasury
20                      1500 Pennsylvania Avenue, NW
                        Washington, DC 20220
21
                        U.S. Internal Revenue Service
22
                        1111 Constitution Avenue, NW
23                      Washington, DC 20224

24                      United States of America
                        Department of Justice
25                      Civil Process Clerk
26                      950 Pennsylvania Ave, NW
                        Washington, DC 20530
27
                 Following ordinary business practices, the envelope was sealed and placed for collection
28
     and mailing on this date, and would, in the ordinary course of business, be deposited with the
                                                                      PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2014576.3                                         -7-                            CASE NO: 3:20-CV-5309-CRB
        Case 3:20-cv-05309-CRB Document 12 Filed 08/04/20 Page 8 of 8



 1   United States Postal Service on this date. Additionally, as a courtesy in light of the COVID-19
 2   pandemic, a copy was sent electronically to the United States Attorney’s Office of the Northern
 3   District of California to Sara Winslow, Chief of the Civil Division of the United States Attorney’s
 4   Office in the Northern District of California, at sara.winslow@usdoj.gov.
 5               I declare under penalty of perjury under the laws of the United States that the above is true
 6   and correct. Executed on August 4, 2020, at San Francisco, California.
 7
                                                          /s/ Yaman Salahi
 8                                                        Yaman Salahi
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       PLAINTIFFS’ REQUEST FOR JUDICIAL NOTICE
     2014576.3                                          -8-                            CASE NO: 3:20-CV-5309-CRB
